Name: Council Regulation (EEC) No 2430/79 of 29 October 1979 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes falling within subheading ex 07.01 M I of the Common Customs Tariff, originating in the African, Caribbean and Pacific States and in the overseas countries and territories (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 11 . 79 Official Journal of the European Communities No L 277/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2430/79 of 29 October 1979 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes falling within subheading ex 07.01 M I of the Common Customs Tariff, originating in the African , Caribbean and Pacific States and in the overseas countries and territories ( 1979/80) tively low volume and the period of application is very short, it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility of those Member States in which needs might arise drawing appropriate quantities from that reserve ; whereas the shares thus drawn from the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, any operation relating to the administration of the shares allocated to that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas Article 1 of Council Regulation (EEC) No 430/78 (2 ) provides for the opening by the Commu ­ nity of a Community tariff quota of 1 000 tonnes of fresh or chilled tomatoes falling within subheading ex 07.01 M I of the Common Customs Tariff, originating in the African , Caribbean and Pacific States and in the overseas countries and territories ; whereas the quota period runs from 15 November to 15 April ; whereas the customs duty applicable to the quota is set at 4-4 % , with a minimum charge of two units of account per 100 kilograms net weight ; whereas this Regulation is valid only until 29 February 1980 ; whereas, therefore, the pro rata temporis clause is applicable for the fixing of the quota volume for the period 15 November 1979 to 29 February 1980 ; whereas a Community tariff quota of 700 tonnes should therefore be opened for the period in ques ­ tion ; Whereas it is necessary in particular to ensure to all Community importers equal and uninterrupted access to the abovementioned quota , and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the tariff quota involved is of a rela ­ HAS ADOPTED THIS REGULATION : Artidc 1 1 . For the period 15 November 1979 to 29 February 1980 , a Community tariff quota of 700 tonnes shall be opened in the Community for fresh or chilled tomatoes falling within subheading ex 07.01 M I of the Common Customs Tariff, originating in the African , Caribbean and Pacific States and in the over ­ seas countries and territories . Within this tariff quota the Common Customs Tariff duty applicable to the products shall be suspended at 4-4 % with a minimum charge of two units of account per 100 kilograms net weight . (') Opinion delivered on 26 October 1979 (not yet published in the Official Journal ). (^ OJ No L 59, 1 . 3 . 1978, p. 48 . No L 277/2 Official Journal of the European Communities 6. 11 . 79 2 . The volume of the tariff quota referred to in para ­ graph 1 shall constitute a reserve . 3 . If the need should arise for the products in ques ­ tion in a Member State, the latter shall draw an appro ­ priate share from the reserve , providing that the size of the reserve so permits . 4 . The shares drawn pursuant to paragraph 3 shall be valid until 29 February 1980 . Article 2 1 . The Member States shall take all measures neces ­ sary to ensure that shares drawn pursuant to Article 1 are opened in such a way that changes may be made without interruption against their accumulated shares of the Community quota . 2 . Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them . 3 . The Member States shall charge imports of the said goods against their shares as and when the goods are entered with customs authorities for home use . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . Article 4 The Member States and the Commission shall coop ­ erate closely in order to ensure that this Regulation is complied with . Article 5 The rules of origin applicable to the products imported under this Regulation shall be, respectively, those of Protocol 1 annexed to the ACP-EEC Conven ­ tion of Lome concerning the definition of the concept of 'originating products' and the methods of adminis ­ trative cooperation , and those of Annex II to Council Decision 76/568 /EEC of 29 June 1976 on the associa ­ tion of the overseas countries and territories with the European Economic Community ('). Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1979 . For the Council The President M. O'KENNEDY (') OJ No L 176, 1 . 7 . 1976, p. 8 .